Citation Nr: 0824728	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  04-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara Cook, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from March 1989 to June 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.

In April 2005, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims files. 

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in August 2005.  
In that decision, the Board denied service connection for 
PTSD.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in January 2007, the Court vacated the Board's 
August 2005 decision, and remanded this matter to the Board 
for action consistent with the January 2007 Joint Motion for 
Remand (Joint Motion).

In August 2007, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

The Board observes that in the August 2007 remand, the Board 
also instructed that a statement of the case should be issued 
on the issue of entitlement to a higher initial rating for a 
thyroid disability.  Subsequently, the RO issued a statement 
of the case in August 2007.  The veteran was informed of the 
steps necessary to perfect an appeal, and of the time limit 
within which to accomplish them.  A VA Form 9 or equivalent 
document was not thereafter received, and the Board therefore 
does not have jurisdiction to decide that issue.


FINDINGS OF FACT

1.  The veteran does not have PTSD that is etiologically 
related to an in-service stressor.

2.  An acquired psychiatric disorder other than PTSD was not 
present in service, is not etiologically related to service, 
and is not etiologically related to any service-connected 
disability. 


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was not incurred in 
or aggravated by active duty and is not proximately due to or 
the result of service-connected disability, and the 
incurrence or aggravation of a psychosis during active duty 
may not be presumed, .  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (f), 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disorder.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letter mailed in November 2001, prior to the 
initial adjudication of the claim.  Although the veteran was 
not provided notice with respect to the disability-rating or 
effective-date element of the claims until March 2006, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for psychiatric disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The veteran has been accorded several VA examinations in 
connection with the current claim, and extensive service, 
private and VA medical records have been obtained.  Neither 
the veteran nor her representative has identified any 
additional evidence which could be obtained to substantiate 
the present claim, and the Board is also unaware of any such 
outstanding evidence.  In addition, the veteran's 
representative specified at the April 2005 video conference 
that he was unaware of any additional evidence that VA should 
obtain in connection with this appeal.  Therefore, the Board 
is also satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f).

Where a veteran served continuously for 90 days or more 
during a period of war and psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The evidence shows that the veteran was subjected to a 
personal assault while on active duty.  Moreover, there is a 
medical opinion linking a purported diagnosis of PTSD to that 
assault.  The issue that remains to be resolved is whether 
the medical evidence satisfactorily supports a diagnosis of 
PTSD.  On that matter, there are conflicting opinions of 
record.  

In the veteran's favor, a June 2007 statement from D.A.M., 
LCSW, reflects treatment of the veteran on a weekly basis 
since April 2002, and a diagnosis of PTSD based on the 
personal assault that occurred while she was in the service.  
Confusingly, D.A.M. states her opinion that the veteran has 
PTSD that is "more than likely not from the indecent assault 
that occurred while she was serving time in the army in July 
1989.  There is no other event that she has experienced that 
would have had the same symptomatology she demonstrates."  
The Board interprets this as a positive opinion, intending to 
link PTSD with the assault in service.  The Board bases this 
on the context of the entire opinion, which is supportive of 
a diagnosis of PTSD and a nexus to service, rather than on 
the self-contradictory language used by D.A.M.  

However, in February 2008, the veteran was examined by a 
board of two specialists.  The examiners, M.A.B., Ph. D and 
B.L., Ph. D, agreed that while the veteran does have some 
symptoms consistent with a diagnosis of PTSD, such a 
diagnosis is not fully supported, and a diagnosis of 
generalized anxiety disorder is more appropriate.  The 
examiners noted that the veteran's knowledge of the in-
service personal assault comes entirely from a friend, and 
that the veteran does not report re-experiencing or avoidance 
symptoms consistent with a diagnosis of PTSD.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV) § 309.81; 38 C.F.R. § 4.125(a) (2007) 
(requiring diagnoses of mental disorders to conform to DSM-IV 
criteria).  Rather, she reports excessive anxiety and worry 
about many different things that do not relate to military 
service or even her ongoing health concerns.  

D.A.M. asserted that the main presenting complaint of PTSD 
sufferers does not necessarily include intrusive memories of 
the traumatic event.  PTSD patients may present with 
depression and general anxiety, fear of leaving their home, 
somatic complaints, irritability, an inability to work, or 
sleep problems.  However, the Board finds that this argument 
does not in fact conflict with the finding of the February 
2008 examiners.  Their reasoning was centered on the virtual 
absence of re-experiencing and avoidance symptomatology.  
They did not simply note that such symptomatology is not the 
veteran's "main presenting complaint."  Rather, they found 
that she does not experience such symptomatology at all.  
D.A.M.'s reasoning does not address this absence of crucial 
symptomatology.  Indeed, while she implies that such 
symptomatology may be of secondary importance in some cases, 
she does not identify any observation of such symptomatology 
in the veteran, in even a secondary capacity.  

D.A.M. also addressed the notion, apparently gleaned from 
prior opinions, that, because the veteran does not remember 
her assault, she can not have a diagnosis of PTSD.  In 
refuting this notion, she noted that PTSD is more common 
among road traffic accident victims who were rendered 
unconscious than those that remained conscious during the 
accident.  She also noted that people who experience threats 
to their lives during medical procedures while under 
anesthesia can experience PTSD.  Children who experience 
violence or sexual abuse may not remember the event and yet 
they are at high risk for developing PTSD.  She concluded 
that, thus, some people do develop PTSD without remembering 
all the facts.  The Board notes that the examples cited by 
D.A.M. do not conflict with the opinions of the February 2008 
specialists, and likewise do not squarely address their 
essential argument.  The assertion that people in the 
circumstances cited "can" experience PTSD does not address 
whether this class of individuals, who do not remember "all 
the facts," are the equivalent of an individual, such as the 
veteran, who does not demonstrate symptomatology of re-
experiencing or avoidance, or whether such an individual fits 
the diagnostic criteria for PTSD.  

The Board does not question D.A.M.'s competence or her 
understanding of the criteria for PTSD.  Indeed, she listed 
the criteria in detail in a May 2002 report.  However, she 
did not explain how the veteran met those requirements, in 
particular, the criterion of re-experiencing or avoidance.  
Thus, it is not her competence that is in question; it is her 
reasoning that the Board finds is lacking.  

As noted above, the February 2008 examiners acknowledged that 
the veteran demonstrates some symptomatology of PTSD, but 
they concluded that symptoms of feeling on edge, being easily 
fatigued, difficulty concentrating, as well as difficulty 
falling asleep, are consistent with a diagnosis of 
generalized anxiety disorder.  They also noted that the 
veteran reported symptoms of depression, which appear to 
have, at least in part, a seasonal pattern to them, and that 
the veteran did not relate her symptoms of depression to any 
physical problem or her military service.  D.A.M. argued that 
it is not uncommon to have co-morbid diagnoses with PTSD.  
However, this may fairly be conceded without impacting the 
matter at hand.  The fact that co morbid diagnoses are 
possible does not demonstrate that a diagnosis of PTSD is in 
fact supported in light of the noted absence of significant 
symptomatology.  

D.A.M. also reasoned that sufferers from PTSD are at greater 
risk of medical problems, including circulatory and 
musculoskeletal disorders, as well as complications such as 
somatization, chronic pain and poor health, and that the 
veteran's private physician stated that some of her intensive 
medical issues could be a result of her PTSD.  However, this 
is presented as a statement of possibility, and does not 
appear to be a conclusive diagnosis by her physician.  
Medical evidence which merely indicates that the particular 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative in nature to establish the 
presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Most of the other evidence of record is supportive of the 
February 2008 opinions.   A VA psychiatric examiner in 
October 1997 commented that, although the veteran had 
experienced some trauma and some symptoms of PTSD, she had 
not experienced a level of distress or impairment in 
functioning or symptoms of avoidance and numbing of 
responsiveness required to meet the criteria for a diagnosis 
of PTSD.  

In March 2003, the veteran was examined by a VA staff 
psychiatrist who provisionally diagnosed PTSD based upon her 
verbal history of a sexual assault in service.  However, the 
VA psychiatrist commented that, prior to reporting a final 
diagnosis, he wished to review psychological testing which he 
was ordering.  On the same day in March 2003, the veteran was 
extensively interviewed by a VA staff psychologist who had 
seen her before in April 2002 and concluded that she did not 
have PTSD.  The requested psychological testing was 
administered during the course of a 11/2-hour clinical 
interview, and the psychologist also reviewed the extensive 
historical material contained in the VA claims file.  When 
specifically asked about avoidance behaviors, the veteran's 
responses did not meet the criteria for a diagnosis of PTSD.  
The veteran again denied that she had any specific 
recollections of the assault incident in service.  She did 
not have flashbacks, and her reaction to her troubling 
thoughts did not disrupt her functioning.  

The examiner found it significant that she was having ongoing 
experiences during the course of her job, with victims of 
domestic violence, which she did not avoid or which did not 
trigger an incapacitating response.  She did not block or 
suppress any memories of the assault in service; instead, she 
had no memory of this event to begin with.  There was no 
clear link that she was able to give through example of how 
this one incident in service of assault clearly led to a 
reaction that she was hopeless about her future.  In fact, 
she was rather hopeful about her future advancement through 
further schooling.  The veteran had some instances of sleep 
disturbance, mood irritability, and trouble concentrating; 
but these were all part of her general depression, rather 
than related to any specific stressor in service.  She 
described instances of prudent caution, rather than 
hypervigilance.  

Overall, the VA clinical psychologist concluded in March 2003 
that the veteran did have some symptoms of PTSD which were 
related to a number of traumatic instances in her life; 
however, she did not meet the diagnostic criteria for PTSD 
directly related to any stressor in service, especially the 
assault of which she had no direct memory.  The Axis I 
diagnoses on this examination were of an anxiety disorder and 
depressive disorder, and alcohol abuse, none of which was 
specifically related to any incident in service.  

In October 2003, after reviewing the psychological testing 
results and the claims files, the VA psychiatrist who had 
initially examined the veteran in March 2003 withdrew the 
provisional diagnosis of PTSD and reported final Axis I 
diagnoses of an anxiety disorder and a depressive disorder, 
not otherwise specified.  He commented that the veteran did 
not appear to meet criterion A for a diagnosis of PTSD 
related to the assault in service of which she had no 
independent memory.  

Several diagnoses of PTSD have been reported in addition to 
the June 2007 report.  However, none of these reports is as 
detailed and well explained as the reports already discussed.  
Indeed, many of these diagnoses have not been associated with 
any specific stressor.  Crucially, none of the diagnoses 
refutes the conclusion of the February 2008 examiners that 
the veteran does not demonstrate all of the criteria 
established in the DSM-IV for a diagnosis of PTSD, and that 
therefore, another diagnosis is more appropriate.  

The veteran's family physician also reported a diagnosis of 
possible PTSD, based on the assault in service; however, this 
is inconclusive.  The same physician had earlier indicated 
that the veteran suffered from depression secondary to her 
many physical problems.  A private psychiatrist, A.R., M.D., 
also reported a diagnosis of PTSD in November 2002 and 
February 2003, based upon the veteran's unverified stressors 
of hearing bombs going off and smelling chemicals during the 
Gulf War.  Again, none of these diagnoses addresses the 
crucial question of whether and how a diagnosis of PTSD is 
supported by the veteran's particular symptomatology.  They 
are therefore given less probative weight than the February 
2008 opinions.  

In sum, the Board adopts the conclusion of the February 2008 
VA examiners that, although the veteran does meet some of the 
criteria for PTSD, she does not meet all of them, and a 
diagnosis of generalized anxiety disorder is more 
appropriate.  Service connection for PTSD is therefore not in 
order.

With respect to service connection on a direct basis for an 
acquired psychiatric disorder other than PTSD, the veteran 
has a well-supported diagnosis of generalized anxiety 
disorder from the February 2008 examiners.  The record also 
contains other diagnoses consistent with anxiety and 
depression.  However, the service treatment records do not 
show that the veteran was found to have a chronic psychiatric 
disorder in service.  In October 1989, she was treated for a 
fluttering sensation in the chest, which the examiner first 
thought was possibly due to anxiety or stress.  However, this 
was later determined to be a heart murmur.  At separation, 
the veteran reported that she had no history of depression, 
excessive worry or nervous trouble of any sort.  While the 
post-service medical evidence of record shows that the 
veteran currently has an acquired psychiatric disorder, there 
is no such diagnosis for several years after the veteran's 
discharge from service, or of a nexus between any current 
acquired psychiatric disorder other than PTSD and the 
veteran's military service.  Pertinently, the February 2008 
VA examiner listed as psychosocial stressors, occupational 
problems and problems with the veteran's primary support 
group.  He found that, although the veteran reported many 
fears and worries as well as panic attacks, these were not 
related to her military service or her health problems, and 
that her current diagnoses did not have their onset in the 
military.

The Board has also considered whether there is a secondary 
basis for granting service connection for an acquired 
psychiatric disorder other than PTSD.  The Board notes that a 
February 2007 VA mental health note resulted in an impression 
of mood disorder due to thyroid dysfunction and caffeine 
intoxication.  The veteran is service-connected for a thyroid 
disability.  However, it does not appear that the mood 
disorder diagnosed was a chronic disability, but was a 
reaction to thyroid medication levels and caffeine ingestion.  
Such symptomatology is specifically contemplated under 
38 C.F.R. § 4.119, Diagnostic Code 7903, under which the 
veteran's thyroid disorder is currently rated.  Indeed, the 
examiner's suggested plan was to avoid caffeine and adjust 
her thyroid medication.  In order to clarify this diagnosis, 
the February 2008 examiners were asked for an opinion on 
secondary causation of a psychiatric disorder and stated that 
it is less likely than not that the veteran's current anxiety 
and depression are related to thyroid dysfunction, or that any 
service-connected condition is etiologically related to her 
current anxiety and depression.  The examiner noted that the 
veteran did not relate her symptoms of depression to any 
physical problem or her military service.  As the February 
2008 examiners had access to the prior records and gave an 
opinion specifically addressing medical nexus, the Board 
accords their opinion greater weight than the February 2007 
mental health note.  

In sum, a medical nexus has not been shown between any 
current psychiatric disorder other than PTSD and the 
veteran's military service or a service-connected disability.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


